Exhibit 10.18

 

CONFIDENTIAL

 

March 13, 2006

 

George Richmond

Northport, AL

 

Dear George,

 

In light of your many valuable contributions to Walter Industries, Inc. over 29
years of service, and in recognition of your potential future continuing
contributions to the Corporation, we hereby amend the terms of your employment
as follows:

 

1.                 Your title is changed to “Chief Executive Officer — Jim
Walter Resources.”  You will continue to report to Gregory E. Hyland, Chairman,
President and Chief Executive Officer of Walter Industries until the
contemplated spin-off of the Corporation’s Water Products Business.  Thereafter,
you will report to Mr. Hyland’s successor as Chairman of the Board of
Directors.  As Chief Executive Officer of Jim Walter Resources, you will be
responsible for all aspects of the operations of the Corporation’s Jim Walter
Resources subsidiary and such other duties as may be assigned to you by the
Chairman.

 

2.                 Your compensation arrangements will be as follows:

 

                    a) Your base salary will be $413,437 per year (salary grade
22), subject to annual review and adjustment by the Compensation Committee of
Walter’s Board of Directors.

 

                    b) Your annual target bonus under the Walter Industries
Executive Incentive Plan (EIP) will be 65% of base pay. The amount of your
annual bonus will fluctuate based upon actual performance under Walter’s EIP as
in effect from time to time.

 

                    c) You will receive a special one-time grant of 200,000
non-qualified stock options.  These options will vest at the rate of 1/3 per
year over a three-year period and will be subject to the terms of Walter’s Long
Term Incentive Plan and your individual stock option agreement.  You will also
receive a 2006 award under the LTIP of 9,500 shares of restricted stock, vesting
on February 28, 2009.  You will continue to participate in annual awards under
the LTIP.

 

                    d) You will receive a car allowance of $2,000 per month,
subject to usual withholding taxes.

 

3.                 You will have the right to allocate up to 100,000
non-qualified stock options to members of your senior management team.

 

 

--------------------------------------------------------------------------------


 

4.                 Your supplemental pension plan balance will be funded in a
rabbi trust, which will pay out to you upon your retirement or upon a change in
control.  It shall not be considered a change in control if the Company
undergoes a strategic realignment of its businesses (such as a split-up or
spin-off transaction), with or without a shareholder vote, and you remain the
chief executive officer of Jim Walter Resources with the same compensation
arrangements that existed prior to such strategic realignment.

 

5.                 In the event of your involuntary termination, other than for
“cause”, or your resignation following a significant diminution in pay or
responsibilities, you will be eligible for the following severance benefits:

 

                                                             a) Eighteen months
of base salary continuation at the rate in effect at the date of termination,
plus a pro rata bonus for the portion of the fiscal year actually worked
computed in accordance with plan terms to the date of termination, plus twelve
months of additional bonus computed at the target level at the date of
termination.

 

                                                             b) Continuing
fringe benefits for the duration of your base salary payments (18 months) and
participation in the Company’s group life and health programs to the extent such
plans permit continuing participation. In any event, health and life insurance
will continue for the period of your contractual salary severance payments, but
not beyond the availability of such insurance from a subsequent employer. The
COBRA election period will not commence until the expiration of coverage under
the Walter Industries plans.

 

6.                 You agree that all inventions, improvements, trade secrets,
reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by you during the period of your employment with
Walter Industries, either solely or in collaboration with others, which relate
to the actual or anticipated business or research of the Company, result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company. You hereby assign to the Company your entire right and interest it
any such Development, and will hereafter execute any documents in connection
therewith that the company may reasonably request. This section does not apply
to any inventions that you made prior to your employment by the Company, or to
any inventions that you develop entirely on your own time without using any of
the Company’s equipment, supplies, facilities or the Company’s or its customers’
confidential information and which do not relate to the Company’s business,
anticipated research and development, the work you have performed for the
Company.

 

7.                 As an inducement to Walter Industries to make this offer to
you, you represent and warrant that you are not a party to any agreement or
obligation for personal services, and that there exists no impediment or
restraint, contractual or otherwise on your power, right or ability to accept
this offer and to perform the duties and obligations specified herein.

 

 

2

--------------------------------------------------------------------------------


 

8.                 You acknowledge and agree that you will respect and safeguard
Walter Industries property, trade secrets and confidential information. You
acknowledge that the Company’s electronic communication systems (such as email
and voicemail) are maintained to assist in the conduct of the Company’s business
and that such systems and data exchanged or stored thereon are Company property.
In the event that you leave the employ of the Company, will not disclose any
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including, without limitation, a
subsequent employer, or use such information in any manner.

 

9.                 During the term of your employment and for a period of three
years after termination of your employment, you shall not: (i) directly or
indirectly act in concert or conspire with any person employed by the Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business or any activity which you knows (or reasonably should
have known) to be directly competitive with the business of the Company as then
being carried on; or (ii) serve as an employee, agent, partner, shareholder,
director or consultant for, or in any other capacity participate, engage, or
have a financial or other interest in any business or any activity which you
know (or reasonably should have known) to be directly competitive with the
business of the Company as then being carried on (provided, however, that
notwithstanding anything to the contrary contained in this Agreement, you may
own up to two percent (2%) of the outstanding shares of the capital stock of a
company whose securities are registered under Section 12 of the Securities
Exchange Act of 1934).

 

10.               Definitions

 

                                                             (a)  “Cause” shall
mean your (i) conviction or guilty plea of a felony involving fraud or
dishonesty, (ii) theft or embezzlement of property from the company (iii)
willful and continued refusal to perform the duties of your position (other than
any such failure resulting from your incapacity due to physical or mental
illness) or (iv) fraudulent preparation of financial information of the Company.

 

                                                             (b) For purposes of
this agreement, a significant diminution in pay or responsibilities shall not
have occurred if (i) the amount of your bonus or equity opportunity fluctuates
due to performance considerations under the company’s bonus and long term
incentive plans in effect from time to time, (ii) the Company undergoes a
strategic realignment of its businesses (such as a split-up or spin-off
transaction), with or without a shareholder vote, and you remain the chief
executive officer of Jim Walter Resources with the same compensation
arrangements that existed prior to such strategic realignment or (iii) you are
transferred to a position of comparable responsibility and compensation with the
company, even though that position may report to an officer who in turn reports
to the Chairman of the Board.

 

11.               In the event that any portion of any payment under this
Agreement, or under any other agreement with, or plan of the Company (in the
aggregate, “Total Payments”)

 

3

--------------------------------------------------------------------------------


 

would constitute an “excess parachute payment,” such that a golden parachute
excise tax is due, the Company shall provide to you, in cash, an additional
payment in an amount sufficient to cover the full cost of any excise tax and all
of your additional federal, state, and local income, excise, and employment
taxes that arise on this additional payment (cumulatively, the “Full Gross-Up
Payment”), such that you are in the same after-tax position as if you had not
been subject to the excise tax. For this purpose, you shall be deemed to be in
the highest marginal rate of federal, state, and local income taxes in the state
and locality of your residence on the date of your termination. This payment
shall be made as soon as possible following the date of your termination, but in
no event later than ten (10) calendar days from such date.  For purposes of this
Agreement, the term “excess parachute payment” shall have the meaning assigned
to such term in Section 280G of the Internal Revenue Code, as amended (the
“Code”), and the term “excise tax” shall mean the tax imposed on such excess
parachute payment pursuant to Sections 280G and 4999 of the Code.

12.               It is agreed and understood that this letter, if and when
accepted, shall constitute our entire agreement with respect to the subject
matter hereof and shall supersede all prior agreements, discussions,
understandings and proposals (written or oral) relating to your employment with
the Company.

 

If you are in agreement with the foregoing terms, please sign and return one
copy of this letter, and retain one for your records.

 

Very truly yours,

 

/s/ Gregory E. Hyland

Gregory E. Hyland

 

Agreed and Accepted:

 

/s/ George Richmond

George Richmond

 

March 13, 2006

Date

 

 

4

--------------------------------------------------------------------------------